Citation Nr: 1631723	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-26 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected hypertension.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from June 1959 to March 1963 and in the Navy from October 1964 to July 1980.  For his service, the Veteran received the Combat Action Ribbon and the Vietnam Service Medal with four Bronze Stars.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

On the Veteran's May 2014 substantive appeal, he requested a hearing before a Veterans' Law Judge at the RO.  However, in June 2014 the Veteran rescinded the hearing request.  See 38 C.F.R. § 20.704(e) (2015).

This case was before the Board in November 2015 and April 2016 when it was remanded for further development.  The requested development was completed and the case returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's hypertension was manifested by diastolic pressure between 56 and 100, though predominantly in the 70s.  The Veteran's systolic pressure ranged between 108 and 169, though predominantly in the 140s.  Continuous use of medication for treatment of hypertension is required, and the relief provided by medication is specifically contemplated by the applicable schedular rating criteria.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a compensable rating for hypertension have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.41, 4.104, 4.115 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

The Board remanded the Veteran's claim in November 2015 to obtain private treatment records and to readjudicate the claim.  On remand, the RO obtained the Veteran's private treatment records, and readjudicated the Veteran's claim in a December 2015 Supplemental Statement of the Case (SSOC).

In its April 2016 remand, the Board directed the RO to send the Veteran a copy of the December 2015 SSOC to his correct address, obtain outstanding VA medical records to include those from February 1996 to June 2011, and to readjudicate the claim.  The RO subsequently sent the Veteran a copy of the December 2015 SSOC and associated with the claims file VA medical records for the period of February 1996 to April 2016.  The RO readjudicated the Veteran's claim in a May 2016 SSOC.

Thus, the Board concludes there has been substantial compliance with the November 2015 and April 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a letter dated in October 2011.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  

The Veteran's service treatment records, VA medical records, and private medical records are associated with the electronic record.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran examinations for his hypertension in October 2011 and April 2014.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of hypertension on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

The Veteran's hypertension is rated under Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability rating required diastolic readings of predominantly 120 or more.  A 60 percent disability rating required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

Analysis

VA medical records contain blood pressure readings for the period from August 1998 to October 2011.  Specific readings are as follows: 140/76 (August 19, 1998); 140/78 (October 6, 1998); 134/74 (June 15, 1999); 132/67 (August 10, 1999); 130/86 (September 21, 1999); 130/66 (November 2, 1999); 124/70 (January 11, 2000); 126/58 (February 29, 2000); 141/74 (August 16, 2000); 117/61 (December 19, 2000); 150/61 (June 5, 2001); 144/74 (October 9, 2001); 128/74 (January 22, 2002); 128/74, 146/66 (November 19, 2002); 136/70 (March 12, 2003); 132/68 (July 9, 2003); 114/64 (November 19, 2003); 134/66 (March 23, 2004); 136/62 (July 28, 2004); 142/76 (January 1, 2005); 110/70 (June 21, 2005); 140/68 (September 26, 2005); 132/59 (May 22, 2006); 126/68 (July 21, 2006); 140/74 (October 25, 2006); 145/69 (January 19, 2007); 140/70, 148/71, 145/77 (May 14, 2007); 147/77, 148/84 (October 31, 2007); 140/90, 150/73 (August 13, 2008); 140/74, 160/100, 161/81, 169/89 (January 13, 2009); 153/76, 153/73, 147/79 (May 8, 2009); 123/78, 145/69, 140/90, 123/78, 150/69 (October 27, 2009); 135/63 (February 17, 2010); 133/74 (June 29, 2010); 138/69, 151/72 (October 29, 2010); 144/79 (March 17, 2011); 137/78, 142/72, 144/79, 140/90 (May 12, 2011); 151/82, 150/78 (October 21, 2011).  Of these measurements, only three readings performed on January 13, 2009 registered a systolic pressure of 160 or higher; none registered a diastolic pressure of 100 or greater.  

The Veteran was afforded a VA QTC heart and hypertension examination in October 2011.  The examiner took blood pressure readings of 142/80, 144/80, and 142/82.  The examiner noted that the Veteran's conditions did not affect his usual occupation, and reported that the Veteran's daily activity was limited from stressful activities.  

In an October 2011 statement, the Veteran wrote that his hypertension medications had increased.  He reported swelling in the feet and legs and chest pressure when he walked.

In a January 2013 Notice of Disagreement, the Veteran indicated he was taking three medications for his hypertension, but said his doctor still told him he had elevated blood pressure.  The Veteran contended that without his medications he would probably have systolic and diastolic pressures in the range indicated.  He reported that he also had incidents of palpitation and irregular heartbeat, and that his right leg swelled.  

The Veteran's submission attached to his Notice of Disagreement contained blood pressure readings that appear to date from March 2011 to April 2012.  The submission contains approximately 150 measurements.  Of those readings, 29 readings listed systolic pressures of 160 or greater, and 4 listed diastolic pressures of 100 or greater.  Thus, less than a third of the 150 measurements listed readings with systolic pressures of 160 or higher, or diastolic pressures of 100 or higher.  

The Veteran's VA medical records from October 2011 to April 2014 also contain blood pressure readings.  The measurements include: 118/70 (March 14, 2012); 136/74 (August 3, 2012); 127/68, 143/75 (April 25, 2013); 144/70, 155/72 (September 9, 2013); 130/56, 158/75 (January 3, 2014).  

According to the April 2014 VA examination report, the Veteran stated that he was taking three kinds of blood pressure medications.  He also reported that his legs and feet had swelled.  The examiner noted blood pressure readings of 136/66, 132/64, and 136/64, and stated that the Veteran's treatment plan included the use of continuous medication.  The examiner stated that the Veteran's hypertension limited the Veteran's ability to do heavy physical activities.  

On his May 2014 VA Form 9, the Veteran wrote that he was aware the medical evidence showed diastolic pressure below 90 and systolic pressure below 160, but that his blood pressure would be predominately higher without the medications he was taking.  

VA records from April 2014 forward show the following blood pressure measurements: 140/90, 145/77, 163/77 (May 9, 2014); 128/57 (October 9, 2014); 133/56 (May 14, 2015); 125/63 (November 24, 2015); 

Records from Dr. B. V. contain blood pressure measurements from September 2009 through September 2015.  The specific readings were as follows: resting 135/80, stress 160/85 (September 1, 2009); 128/72 (October 28, 2010); 140/70 (February 24, 2011); 138/72 (August 24, 2011); 130/78 (February 15, 2012); 130/78 (August 1, 2012); 138/62 (August 14, 2012); 126/74 (September 13, 2012); 142/70 (October 4, 2012); 142/64 (February 14, 2013); 138/70 (June 6, 2013); 144/70 (July 9, 2013); 136/70 (November 12, 2013); 120/68 (March 18, 2014); 128/66 (April 1, 2015); 108/66 (September 8, 2015); and 146/74 (September 30, 2015).  As indicated, only the stress reading of September 1, 2009 showed systolic pressure of 160.  None of the readings showed diastolic pressure of 100 or greater.  

Based on the foregoing, the Board finds that the Veteran's disability picture does not warrant a compensable rating.  Though the record indicates that the Veteran had several instances of blood pressure readings with systolic pressure of 160 or greater or diastolic pressure of 100 or greater, the vast majority readings documented in the claims file were below the threshold required for a compensable rating.  Thus, diastolic pressure predominately 100 or more or systolic pressure predominately 100 or more has not been shown by the evidence.

The Board considered the Veteran's January 2013 and May 2014 assertions that his blood pressure would be much higher without his medications.  Notwithstanding the Veteran's contention, the Board is permitted to consider the alleviating effect of blood pressure medication in assigning a disability rating as the Diagnostic Code 7101 explicitly contemplate those effects.  But see Jones v. Shinseki, 26 Vet. App. 56, 61 (2012) (finding that the Board committed legal error by considering the effects of medication on the appellant's irritable bowel syndrome when those effects were not explicitly contemplated by the rating criteria).  To warrant a compensable rating based on the use of medication, the criteria requires a history of diastolic pressure predominately of 100 or more.  As shown above, the vast majority of diastolic pressure readings are below 100.  Thus, entitlement to a compensable rating on this basis is not warranted.

Accordingly, entitlement to a compensable rating for service-connected hypertension is denied.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not suggest an exceptional disability picture for which the available schedular evaluation for the service-connected disability may be inadequate.  

For the entire period on appeal, the Veteran's hypertension manifested by diastolic pressure between 56 and 100, though predominantly in the 70s and systolic pressure between 108 and 169, though predominantly in the 140s, as contemplated by the noncompensable rating assigned.  The Board considered the October 2011 QTC examiner's statement that the Veteran's daily activity was limited from stressful activities and the May 2014 examiner's statement that the Veteran's hypertension limited his ability to do heavy physical activities.  

Though not explicitly referenced in the rating criteria, the functional impairment posed by limited ability to engage in stressful or heavy physical activities would seem a natural consequence of hypertension and would thus be contemplated by the rating criteria.  The Board also considered the Veteran's reports of swelling in the feet and legs and chest pressure when he walked, and incidents of palpitation and irregular heartbeat.  However, these symptoms have not been associated with the Veteran's service-connected hypertension, and with respect to the chest pressure while walking, appear associated with the Veteran's service-connected coronary artery disease.  See April 2014 Heart Conditions examination report.  Thus, the assigned ratings contemplate the Veteran's symptomatology and higher ratings under the relevant criteria are not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Even if the Board could find that step one of Thun was satisfied and that the functional impairment and aforementioned symptoms were not contemplated by the rating criteria, extraschedular referral would still not be warranted because exceptional factors of a similar nature to frequent hospitalization or marked interference with employment have not been demonstrated.  The record contains no indication that the Veteran's hypertension ever interfered with his employment or resulted in any hospitalizations, or resulted in difficulties of similar severity.  Additionally, the Veteran has not asserted and the record does not indicate the presence of other related factors such as those provided by the regulation as governing norms.  Accordingly, even assuming, arguendo, that the first Thun prong was met, the second is not. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In addition to hypertension, service connection is in effect for coronary artery disease bypass graft with scar and tinnitus.  The Veteran has not raised and the Board can find no basis for determining that the criteria set forth in Johnson for consideration of an extraschedular rating based on combined effects is for application in this case.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.




ORDER

Entitlement to a compensable rating for hypertension is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


